Opinion issued August 28, 2014




                                     In The

                             Court of Appeals
                                    For The

                         First District of Texas
                          ————————————
                             NO. 01-13-00759-CR
                          ———————————
                       JUAN F. TREVINO, Appellant
                                       V.
                     THE STATE OF TEXAS, Appellee



                  On Appeal from the 208th District Court
                          Harris County, Texas
                      Trial Court Cause No. 1289413




                        MEMORANDUM OPINION

     Following a bench trial, the trial court convicted appellant, Juan Trevino, of

the offense of murder and assessed punishment at 30 years of confinement. See
TEX. PENAL CODE ANN. §§ 19.02(b)(1), (2) (Vernon 2011). Appellant timely filed

a notice of appeal.

      Appellant’s appointed counsel on appeal has filed a motion to withdraw,

along with an Anders brief stating that the record presents no reversible error and

that, therefore, the appeal is without merit and is frivolous.       See Anders v.

California, 386 U.S. 738, 87 S. Ct. 1396 (1967). Counsel’s brief meets the Anders

requirements by presenting a professional evaluation of the record and supplying

the court with references to the record and citations to legal authority. See id. at

744; see also High v. State, 573 S.W.2d 807, 812 (Tex. Crim. App. 1978).

Counsel indicates that he has thoroughly reviewed the record and that he is unable

to advance any grounds of error that warrant reversal. See Anders, 386 U.S. at

744, 87 S. Ct. at 1400; Mitchell v. State, 193 S.W.3d 153, 155 (Tex. App.—

Houston [1st Dist.] 2006, no pet.).

      Counsel’s brief and motion reflect that he has delivered a copy of the brief to

appellant and informed him of his right to file a response. See In re Schulman, 252
S.W.3d 403, 408 (Tex. Crim. App. 2008). Furthermore, a copy of the record has

been sent to appellant for review. See Kelly v. State, No. PD-0702-13, 2014 WL
2865901, at *3-4 (Tex. Crim. App. June 25, 2014). Appellant has not filed a

response.




                                         2
      We have independently reviewed the entire record in this appeal, and we

conclude that no reversible error exists in the record, that there are no arguable

grounds for review, and that therefore the appeal is frivolous. See Anders, 386
U.S. at 744, 87 S. Ct. at 1400 (emphasizing that reviewing court—and not

counsel—determines, after full examination of proceedings, whether the appeal is

wholly frivolous); Garner v. State, 300 S.W.3d 763, 767 (Tex. Crim. App. 2009)

(reviewing court must determine whether arguable grounds for review exist);

Bledsoe v. State, 178 S.W.3d 824, 826–27 (Tex. Crim. App. 2005); Mitchell, 193
S.W.3d at 155. An appellant may challenge a holding that there are no arguable

grounds for appeal by filing a petition for discretionary review in the Court of

Criminal Appeals. See Bledsoe, 178 S.W.3d at 827 & n.6.

      We affirm the judgment of the trial court and grant counsel’s motion to

withdraw.1   Attorney Jerome Godinich, Jr. must immediately send the notice

required by Texas Rule of Appellate Procedure 6.5(c) and file a copy of that notice

with the Clerk of this Court. See TEX. R. APP. P. 6.5(c).

                                    PER CURIAM

Panel consists of Justices Higley, Bland, and Sharp.

Do not publish. TEX. R. APP. P. 47.2(b).


1
      Appointed counsel still has a duty to inform appellant of the result of this appeal
      and that he may, on his own, pursue discretionary review in the Texas Court of
      Criminal Appeals. See Bledsoe, 178 S.W.3d at 826–27.
                                            3